                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

LINEAR MOLD «& ENGINEERING,                         Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon



                VERIFIED SUMMARY OF BALLOT COUNT

      Strobl Sharp PLLC, counsel for Linear Mold & Engineering, LLC,

("Debtor"), as Debtor and Debtor-in-Possession, and proponent of the Debtor's Plan

of Reorganization (the "Plan"), submits this Verified Summary of Ballot Count

pursuant to 11 U.S.C. §§ 1126 (c) and (d), and Local Bankruptcy Rule 3018-01(a)

(E.D.M.):

      1. Group I consists of administrative claims to be paid in full on the

effective date or to the extend such claims are for professional fees, upon the entry

of an order approving such fees.

      2. Group II consists of the secured claim of the Small Business

Administration ("SBA"). The SBA shall be paid in full consistent with the terms of

the SBA loan documents. The claim of the SBA is not impaired.

      3. Group III consists of the remaining unpaid priority claims of the John

Tenbusch and Louis Young for unpaid wages. The claims of John Tenbusch and

                                         1
 21-42617-mar    Doc 125   Filed 07/26/21    Entered 07/26/21 15:40:08   Page 1 of 45
Louis Young are not impaired.

       4. Class I consists of arrearage claims of the Debtor's executory contract

holders, to the extent that such exist at the time of Confirmation. The Debtor has

identified one executory contract holder, Siemens Financial Services, Inc., who has

voted to accept the Plan. Exhibit A.

       5. Class II consists of the secured claim of Level One Bank who has voted

to reject the Plan. However, Level One Bank has indicated it will withdraw its Ballot

rejecting the Plan and will vote to accept the Plan at Confirmation based upon

anticipated agreed language to be included in the Order Confimiing Plan. Exhibit

B.

      6. Class III consists of the secured claim of Complete Capital Services as

serviced by Bank of the West who has voted to accept the Plan. Exhibit C.

      7. Class IV consists of the secured claim of U.S. Bank as assignee of

Complete Capital Services who has voted to accept the Plan. Exhibit D.

      8. Class V consists of the secured claim of Highland Capital Corporation

who has voted to accept the Plan. Exhibit E.

      9. Class VI consists of the secured claim of Midland State Bank a/k/a/

Midland Equipment Finance who has not submitted a ballot rejecting the Plan.

      10. Class VII consists of the secured claim of CIT Bank who has not

submitted a ballot rejecting the Plan.


                                         2
 21-42617-mar    Doc 125    Filed 07/26/21   Entered 07/26/21 15:40:08   Page 2 of 45
       11. Class VIII consists of the secured claim of LEAF Capital Funding as

the assignee of Peoples Capital Leasing Corp who has voted to accept the Plan.

Exhibit F.

       12. Class IX consists of the allowed prepetition general unsecured claims

against the Debtor. The following Class IX creditors have voted to accept the Plan:

(1) EOS North America, Inc in the amount of $50.00; (2) APAC Paper & Packaging

Corporation with a claim in the amount of $2,263.30; (3) Quality Cavity, Inc. with

a claim in the amount of $147,662.50; (4) Consumers Energy Corporation with a

claim in the amount of $83,129.13; (5) Joelson Rosenberg, with a claim in the

amount of $18,000.00; (6) Grady Bell, LLP the amount of $8,002.56; The Class IX

ballots are attached hereto as Exhibits G. No Class IX Creditor has voted to reject

the Plan. Class IX has voted to approve the Plan.

      13. Class X consists of the Debtor's Insider, John Tenbusch and Louis

Young. Both John Tenbusch and Louis Young have voted to accept the Plan. The

Class X ballots are attached hereto as Exhibit H.

      14. Class XI consists of the Debtor's sole member, Linear Acquisition,

L.L.C. Each of the members of Linear Acquisition, L.L.C. have voted to accept the

Plan and the Class XI ballots are attached hereto as Exhibit I.




                                         3
 21-42617-mar    Doc 125   Filed 07/26/21    Entered 07/26/21 15:40:08   Page 3 of 45
      All voting concluded on July 19, 2021. All classes have voted to accept the

Plan. No Class voted to reject the Plan and no Group has indicated its rejection of

the Plan.

                                     STROBL SHARP PLLC


Date: July 26, 2021                  /s/ Lvnn M Brimer
                                     LYNN M. BRIMER (P43291)
                                     PAMELA S. RITTER (P47886)
                                     300 E. Long Lake Road, Suite 200
                                     Bloomfield Hills, MI 48304-2376
                                     Ph: 248-540-2300; Fax: 248- 645-2690
                                     Attorneys for Debtor and DIP
                                     lbrimer(%strobllaw.com




                                       4
 21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 4 of 45
                              EXHIBIT A




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 5 of 45
                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 In re:


 LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
 LLC,                                          Chapter 11, Subchapter V

        Debtor.                                Hon. IVtark A. Randon


    CLASS I - BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class I Claim, in the unpaid principal

 amount of no less than $405,612.65 plus attorneys' fees and costs and all

 other amounts due under the Siemens Executory Lease as amended by the

 Amendment attached to the Assumption Motion.

                    [Ballot Continued on Reverse Side]

21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 6 of 45
  (Check One Only)

       Accepts       x                             Rejects

  the Plan proposed by the Debtors.


 COMPANY:                                 INDIVIDUAL:

   Siemens Financial Services, Inc.
  Company Name (Please Print)             Print Name of Creditor

  By: /s/ Arlene N. Gelman
                                          Signature
 Its: Attorney

 Address:                                 Address:

       170 Wood Avenue South

 Iselin, New Jersey 08830




 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer(%strobllaw.com

 *S&B\85363\002\PLDG\SB751837.DOCX



21-42617-mar     Doc 125   Filed 07/26/212 Entered 07/26/21 15:40:08   Page 7 of 45
                              EXHIBIT B




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 8 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 In re:


 LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
 LLC,                                          Chapter 11, Subchapter V
                                               Hon. Mark A. Randon
                Debtor.



    CLASS II- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class II Claim, in the unpaid principal

 amount of $971,753.32.


                     [Ballot Continued on Reverse Side]



21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 9 of 45
                              (Check One Only)

        Accepts                                 Rejects      i/
  the Plan proposed by the Debtors.


                                          LEVEL ONE BANK:

                                          By: ^^/ ;^t</fc—
                                          Jac^Hachey, VP Manag^Assets
                                          32991 Hamilton Court
                                          Farmington Hills, MI 48334
                                          (248)205-1432


 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19,2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer@strobllaw.com




                                          2
21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 10 of 45
                              EXHIBIT C




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 11 of 45
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICfflGAN
                             SOUTHERN DIVISION

   In re:

   LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
   LLC,                                          Chapter 11, Subchapter V

         Debtor.                                 Hon. MEark A. Randon



     CLASS m- BALLOT FOR ACCEPTING OR REJECTING PLAN
         On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
   (the "Plan"). [Docket No. 100]. You should review the Plan before you
   vote and you may wish to seek legal advice regarding the Plaii and your
   classification and/or treatoent under the Plan.
         The Plan proposed by the Debtor and referred to in this Ballot can be
  confirmed by the Court and thereby made binding on you if it is accepted by
  the holders oftwo-thirds (2/3) in amount and more than one-half (1/2) in
  number of claims in each class voting on the Plan. In the event the requisite
  acceptances are not obtained, the Court may nevertheless confirm this Plan
  if the Court finds that the Plan accords fair and equitable treatment to the
  class rejecting it. To have your vote count, you must complete and return
                                                                                        I
  this Ballot.

        The undersigned, holds a Class III Claim, in the unpaid principal
  amount of $ 3^ ,427. Z.3

                      [Ballot Continued on Reverse Side]


21-42617-mar     Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 12 of 45
                                  (Check One Only)

              Accepts                             Rejects

       the Plan proposed by the Debtors.


       COMPANY:                            INDIVIDUAL:
   ^ ^ ^ '-^ (Aj^f                             ^ €^-c^^ 1-) «-
       Company Name (Please Print)          Print Name of Creditor

   By:
                                           Signature
   Its: AVP- ^\^i^ o-ffi(C^/t-
   Address:                                Address:

   l(^^5.\^)                                    ((^^-^ ^ &.?^J
   P^J^tAiA/ -1^^ A-2>^^^^ p^LrL^-^                              ^*<*   .p^ A^ ^6^^^
                                                                        1




  PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

  LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimerfa),strobllaw.com
   S&B\85363\002\PLDG\SB751840.DOCX
  *.




21-42617-mar      Doc 125   Filed 07/26/212 Entered 07/26/21 15:40:08    Page 13 of 45
                               EXHIBIT D




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 14 of 45
                 UNITED STATES BANK1WPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  In re:


  LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
  LLC,                                          Chapter 11, Subchapter V

        Debtor.                                 Hon. Mark A. Randon



    CLASS IV- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confinned by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
this Ballot.

       The undersigned, holds a Class IV Claim, in the unpaid principal

amount of $ -^1^. tbo. ^^-.


                    [Ballot Continued on Reverse Side]


21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 15 of 45
                                 (Check One Only)

            Accepts /^<, _ Rejects

      the Plan proposed by the Debtors.


      COMPANY:                                 INDIVIDUAL:
      VJ^.S. ^AL^^.^.A. ^V>1^
 U,*^ (^DV. ^uL^U.-i^T "FKLyLtX^-
   Company Name (Please Print)                 Print Name of Creditor

      By: \.Lu^. U , ^vu^> (^^\SB)
                                               Signature
      Its: ^Y^u^^ -A 6iy^^A
      Address: Address:

      ^o< u3, fe,^, 61.74 i[^(t 20.

      <ST1. ^00


  "~~\a^^ \\A.^ ty?n^

 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
  to:

 LYNNM.BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer@strobllaw.com

  S&B\85363\002\PLDG\SB751841.DOCX
 ft




21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08    Page 16 of 45
                                           2
                               EXHIBIT E




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 17 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

   In re:

  LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
  LLC,                                          Chapter 11, Subchapter V

         Debtor.                                Hon. IVtark A. Randon



     CLASS V- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100]. You should review the Plan before you
  vote and you may wish to seek legal advice regarding the Plan and your
  classification and/or treatment under the Plan.

        The Plan proposed by the Debtor and referred to in this Ballot can be
 confinned by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
this Ballot.

       The undersigned, holds a Class V Claim, in the unpaid principal

amount of $ ^ {a ^^2.^0

                    [Ballot Continued on Reverse Side]


21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 18 of 45
                                     (Check One Only)

              Accepts                                   Rejects

     the Plan proposed by the Debtors.


     COMPANY:                                     INDIVIDUAL:

                                 JT3J^£f^TEfiJ
            jli t-(^d l;^;-rrt-Ll^2p^
     CoMpany Name CPleasePrint)          Print Name of Creditor

               ^
                                                  Signature
     Its:          /C£ -^i&^,dt^w  -h
  Address:                                        Address:

       / ^;. ky^t^
      ^r-Lhj^O^^


 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer(%strobllaw.com
 *
  S&B\85363\002\PLDG\SB751842.DOCX



21-42617-mar         Doc 125   Filed 07/26/21    Entered 07/26/21 15:40:08   Page 19 of 45
                                                2
                               EXHIBIT F




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 20 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  In re:

  LINEAR MOLD & ENGINEERING, Case No.: 21-42617-mar
  LLC, Chapter 11, Subchapter V

       Debtor.                                  Hon. Mark A. Randon



   CLASS VIII- BALLOT FOR ACCEPTING OR REJECTING PLAN

       On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class VIII Claim, in the unpaid principal

 amount of $ ^.g3Z.^ .
                 +-




                      [Ballot Continued on Reverse Side]



21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 21 of 45
                                (Check One Only)

       Accepts         x                            Rejects

  the Plan proposed by the Debtors.


  c      ANY                                INDIVIDUAL:


 t&^F Capital Funding, LLC                  Print Name of Creditor

 By: Brian Kestenbaum
                                            Signature
 Its:SVP

 Address:                                   Address:

 2005 Market Street
 14th Floor
 Philadelphia, PA 19103




 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19,2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer(%strobllaw.com

 *S&B\85363\002\PLDG\SB751846.DOCX




                                        2
21-42617-mar     Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 22 of 45
                              EXHIBIT G




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 23 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DWISION

   In re:

  LINEAR MOLD & ENGINEERING,                   Case No.: 21-42617-mar
  LLC,                                         Chapter 11, Subchapter V

        Debtor.                                Hon. Mark A. Randon



    CLASS IX- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm fhis Plan
                                                                                      I
 if the Court finds that the Plan accords fair and equitable treatment to the
class rejecting it. To have your vote count, you must complete and return
this Ballot.

      The undersigned, holds a Class IX Claim, in the unpaid principal
                    0^
amount of 9> ^> U- """



                   [Ballot Continued on Reverse Side]



21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 24 of 45
                              (Check One Only)

         Accepts /\ _ Rejects

  the Plan proposed by the Debtors.


  COMPANY:                              INDIVIDUAL:

 kOS^ AJcSr+f^/t^v^i^^ ~^C,
  Company Name (Please Print)           Print Name of Creditor

  By</          a/^,

                                        Signature
  Its: C^^^^c I
  Address:                              Address:

  Z^70^U Z^.
  S_^J^ l6o_

  .^;,M ^377

 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNNM.BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 Ibrimer(%strobllaw. corn

 *S&B\85363\002\PLDG\SB751842.DOCX




21-42617-mar   Doc 125   Filed 07/26/21 2Entered 07/26/21 15:40:08   Page 25 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  In re:


  LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
  LLC,                                          Chapter 11, Subchapter V

        Debtor.                                 Hon. Mark A. Randon



    CLASS IX- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100J. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
this Ballot.

      The undersigned, holds a Class IX Claim, in the unpaid principal

amount of $ 1 ZCoS. ^0 .


                    [Ballot Continued on Reverse Side]


21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 26 of 45
                                (Check One Only)

           Accepts A _ Rejects

   the Plan proposed by the Debtors.


   COMPANY: INDIVIDUAL:

   ^AC,F^£^& PACf4AG-Aj^ Cuw^rv.^
   Company Name (Please Print)           Print Name of Creditor

   By: LiSi\ I'nXO^
                                         Signature
   Its: (^^rO'kr
   Address:                              Address:

   Li(XV Et^TW^^e i>           \_




   /W^ ^i^ ^< 48h;s




  PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
  to:

  LYNN M. BRIMER
  Strobl Sharp PLLC
  300 East Long Lake Road, Suite 200
  Bloomfield Hills, MI 48304-2376
  (248) 540-2300; Fax: (248) 645-2690
  lbrimer(%strobllaw. com

  *S&B\85363\002\PLDG\SB751842.DOCX



21-42617-mar   Doc 125   Filed 07/26/21 2
                                        Entered 07/26/21 15:40:08   Page 27 of 45
                       'UNITED STATES BAN»R1UP1X^7 COTO^
                          EASTERN BlIS-il-MCT OF Mliaia-QAN
                                   SOUTBERN aXI'^JS:faN
     1m TS^


    LINJEAM M^OUD & ENCBNE3EMIW;, aas® N®^ 23.-€Mll^tMtr
    LLCa C'tmipteT 3 3» SMtelli^pter V
            Be!btor>                                       )m.. NEsij-fe A. feitoateii


      .C3LASS 3X~ BAajLOT FOR. ACaSPTTOOOR. ^KiyMClTI^K. ^lAS
          On Jmiie 24, 2©23, tihe Debtor £i3ed Etebicr's P3am cfK©rar|^riiAMa
   (the, s'T3fflf3» p3ock®t No.. 1003. Yw ssbosM mwsw &© Hsm tedfa iwi
   vote ajnd you may wiA to seek advice .regariiaig tte PBaa msd yaar
   ciassificMioii'B wid/w treMaiiajt aidler '&& 'S:%sa&.

           The Plan pa-oposed by As Ddfctei- fflsid 3-eftiii%d t@ Jffl fteis Bafflot cai Jb'e
   cCTiiliraed ihy tiie Co^at amd thCTeby madie Smadimg. Ma yaa If aft is asoapted Bay
   the ho.Ideis of two-tjhfods (2S) m mmmst lad jmcffl-e thiM aKiS'-tarilf (3,?2) fei
   .numbea- of claims m eatih class 'v©tiiing 013 tiae JPIaa. Jto 1the ewasil •ai}]ie ff%ipi2ate
   accep'taiaees are sdl. db&iiDedl, 1El:i.e Couri- loaay .aiiCTmtheilesss 'ESjQfimm flils JiPfa]
  if the Court fiiads thtf 'the Maia accoiiA &Ji]r and ©gidltaNle •Sffl®atesM to Ite
  dlass i^jectiijog it. 'Ib 3ia¥£ yoiuir l¥o'te •(smm:rt» you BMISI ccxiaigatete aiad :i1<&
 this Bailoi..

         Tile undlesi-signed, iiioids a Qass 3X CIaam^ in tiae ayricl p!iimo|dl
 aanount of $ /^Z ^•^, J?/

                         IBsiltet C&'aiffiinaKENdi ©iia Il:tey®!i%© SN®j}



21-42617-mar      Doc 125      Filed 07/26/21      Entered 07/26/21 15:40:08         Page 28 of 45
                                    ^Cto^ik lOms Oiiify)

              Accepts _A-—- ReJeeSs

       the Plan projj^osed by tiae Debtors,


       COMPANY:                                     INra'VSDUAL:

            ^^^.i r"
                    —..t—-
                             C^c r^ //v^.,
       Company NaiAe (PSease Paiant)                MM Name ©fOdBtor
                                           <.
       By:                 -e^-i?/
          "iFVSy'^xS <$/<^4--                       SJg^aiiliiiife
                                                    It;

   3ts::,^^^~5-//'<-^r
   AdA-ess:                                         AddSrass;

       ^S^&.jLL^^e-.
   -^AlJ^^JiLL-^/^^
          -/




  PLEASE BjETURN TMS BALLOT ON CDM IBiBFORI: MJl^ 3^ mm
  to:


 LYNNM.BMMER
 Strob] Sharp NJL.C
 300 East Long Lake Road, Suite 200
 B3oom:6e3d HiiMs, Ml 48304-2376
 (248) 540-2300: Fax:: (24B) 54S-2690
  !!Mimer@MBAI^

   •S.S:BySS3Sy;t®2iPL©CnSB?5Jl&il2.BOCX
  ;w




                                                2

21-42617-mar       Doc 125    Filed 07/26/21        Entered 07/26/21 15:40:08   Page 29 of 45
r




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

         In re:

        LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
        LLC,                                          Chapter 11, Subchaptcr V

              Debtor.                                 Hon. Mark A. Randon



          CLASS IX- BALLOT FOR ACCEPTING OR REJECTINGJPLAN

              On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
       (the "Plan"). [Docket No. 100]. You should review the Plan before you
       vote and you may wish to seek legal advice regarding the Plan and your
       classification and/or treatment under the Plan.

             The Plan proposed by the Debtor and referred to in this Ballot can be
       confimied by the Court and thereby made binding on you if it is accepted by
       the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
       number of claims in each class voting on the Plan. In the event the requisite
       acceptances are not obtained, the Court may nevertheless confirm this Plan
       if the Court finds that the Plan accords fair and equitable treatment to the
      class rejecting it. To have your vote count, you must complete and return
      this Ballot.

            The undersigned, holds a Class IX Claim, in the unpaid principal

      amount of $^^, /^ ^'/S

                          [Ballot Continued on Reverse Side]



    21-42617-mar     Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 30 of 45
k




                                    (CIicck One Only)

              Accepts                                  Rejects

        the Plan proposed by the Debtors.


        COMPANY:                                  INDIVIDUAL:
                               /!
        ^ ^k7i (//y^rs /^n£^r^( ^
        Company Name (Plea^6 Print)' ^ Print Name of Creditor
        By: -3^1^ //) ^ll^^
                                                  Signature
        \^:_H^r^fCf ^c^^
            ~^^f-
       Address:                                   Address:

            ^^€^-x-^^
                   \^(/


       ~s^c^^ /^r/<z^/



       PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
      to:

      LYNN M. BRIMER
      Strobl Sharp PLLC
      300 East Long Lake Road, Suite 200
      Bloomfield Hills, MI 48304-2376
      (248) 540-2300; Fax: (248) 645-2690
      lbrimer(%strobllaw.com                                                              i




      *S&B\85363\002\PLDG\SB751842.DOCX




                                              2
    21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 31 of 45
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  In re:

  LINEAR MOLD «& ENGINEERING, Case No.: 21-42617-mar
  LLC, Chapter 11, Subchapter V

         Debtor.                                  Hon. Mark A. Randon



    CLASS IX- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100]. You should review the Plan before you
  vote and you may wish to seek legal advice regarding the Plan and your
  classification and/or treatment under the Plan.

        The Plan proposed by the Debtor and referred to in this Ballot can be
  confirmed by the Court and thereby made binding on you if it is accepted by
  the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
  number of claims in each class voting on the Plan. In the event the requisite
  acceptances are not obtained, the Court may nevertheless confirm this Plan
  if the Court finds that the Plan accords fair and equitable treatment to the
  class rejecting it. To have your vote count, you must complete and return
  this Ballot.

        The undersigned, holds a Class IX Claim, in the unpaid principal

  amount of $ AQQ)
                    /




                        [Ballot Continued on Reverse Side]



21-42617-mar     Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 32 of 45
                               <Check One Only)

          Accepts                              Rejects

   the Plan proposed by the Debtors.


  COMPANY:                               INDIVIDUAL:

 J^|^{L-c^^
  Company Name (Please Print) Print Name of Creditor

  By: /JT-—-^"'
        w                                Signature
  Its: ^ Mt/^^/

  Address:                               Address:




  PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
  to:

  LYNN M. BRIMER
  Strobl Sharp PLLC
  300 East Long Lake Road, Suite 200
  Bloomfield Hills, MI 48304-2376
  (248) 540-2300; Fax: (248) 645-2690
  lbrimer(%strobllaw.com

  *S&B\85363\002\PLDG\SB751842.DOCX




21-42617-mar   Doc 125   Filed 07/26/21 2Entered 07/26/21 15:40:08   Page 33 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re:

  LINEAR MOLD & ENGINEEMNG,                     Case No.: 21-42617-mar
  LLC,                                          Chapter 11, Subchapter V

        Debtor.                                 Hon. JMark A. Randon



    CLASS IX- BALLOT FOR ACCEPTING OR REJECTING PLAN

        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100]. You should review the Plan before you
  vote and you may wish to seek legal advice regarding the Plan and your
  classification and/or treatment under the Plan.

        The Plan proposed by the Debtor and referred to in this Ballot can be
  confirmed by the Court and thereby made binding on you if it is accepted by
  the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
  number of claims in each class voting on the Plan. In the event the requisite
  acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

        The undersigned, holds a Class IX Claim, in the unpaid principal

 amount of $8,002.56.


                     [Ballot Continued on Reverse Side]



21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 34 of 45
                               (Check One Only)

         Accepts                                   Rejects

  the Plan proposed by the Debtors.


  COMPANY:                                INDIVIDUAL:

  GradyBellLLP
                                          Print Name of Creditor
  Company Name (Please Print)

  By: John F. Gradv/^^//                      Signature

  Title: Partner
                                          Address:
  Address:
  53 West Jackson Blvd., Ste. 1250


  Chicago, Illinois 60604


  312-939-0964




 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer@strobllaw.com

 *S&B\85363\002\PLDG\SB751842.DOCX



                                          2
21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 35 of 45
                              EXHIBIT H




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 36 of 45
                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re:


  LINEAR MOLD & ENGINEEMNG,                    Case No.: 21-42617-mar
  LLC,                                         Chapter 11, SubchapterV
        Debtor.                                Hon. Mark A. Randon


    CLASS X- BALLOT FOR ACCEPTING OR REJECTING PLAN
        On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

         The Plan proposed by the Debtor and referred to in this Ballot can be
  confinned by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fau' and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
this Ballot.

       The undersigned, holds a Class X Claim, in the unpaid principal
amount of $ lil^S^/^ .

                    [Ballot Continued on Reverse Side]



21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 37 of 45
                                (Check One Only)

           Accepts ->< _ Rejects
     the Plan proposed by the Debtors.

     COMPANY:                             INDIVIDUAL:
                                            L o^i^ yo..'O.J-
     Company Name (Please Print)          Print Ka^ne of Cre<^to;
  By:.                                    v^.
                                               ature
  Its:

  Address:                                Address:

                                           3^~?8 ^^i<^_^e_

                                          L'^o^^ M^ 4^>l?^




 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNNM.BRIMER
 Strobl Sharp PLLC
300 East Long Lake Road, Suite 200
Bloomfield Hills, MI 48304-2376
(248) 540-2300; Fax: (248) 645-2690
lbrimer@,strobllaw. corn
 *
  S&B\85363\002\PLDG\SB751848.DOCX



                                        2
21-42617-mar    Doc 125    Filed 07/26/21 Entered 07/26/21 15:40:08   Page 38 of 45
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICfflGAN
                        SOUTHERN DWISION

  In re:

 LEVEAR MOLD & ENGINEEMNG, Case No.: 21-42617-mar
 LLC, Chapter 11, Subchapter V

        Debtor.                                Hon. Mark A. Randon



    CLASS X- BALLOT FOR ACCEPTING OR REJECTING PLAN

       On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

       The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confirm this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class X Claim, in the unpaid principal

 amount of $ [^'22^^^ . Z4-

                    [Ballot Continued on Reverse Side]


21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 39 of 45
                                 (Check One Only)

         Accepts                                 Rejects

  the Plan proposed by the Debtors.


  COMPANY:                                 INDIVIDUAL:

                                          r^-\\^ ^_^\Q\^^^^\
  Company Name (Please Print)              Print,Nam^o f(^red}tor

 By:.                                             \l^<;
                                           Signatur
 Its:

 Address:                                  Address:

                                            ^^^ VG^CT^ ^\^

                                           U^T^-s^u^^r 4^^7



 PLEASE RETURN TfflS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 lbrimer((/ strobllaw.com

 *S&B\85363\002\PLDG\SB751848.DOCX




21-42617-mar   Doc 125      Filed 07/26/212 Entered 07/26/21 15:40:08   Page 40 of 45
                               EXHIBIT I




21-42617-mar   Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 41 of 45
                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DWISION

 lu re:

 LINEAR MOLD & ENGINEERING,                    Case No.: 21-42617-mar
 LLC,                                          Chapter 11, Subchapter V

       Debtor.                                 Hon. Mark A. Randon



   CLASS XI- BALLOT FOR ACCEPTING OR REJECTING PLAN
       On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
 (the "Plan"). [Docket No. 100]. You should review the Plan before you
 vote and you may wish to seek legal advice regarding the Plan and your
 classification and/or treatment under the Plan.

        The Plan proposed by the Debtor and referred to in this Ballot can be
 confirmed by the Court and thereby made bmding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims m each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confmn this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class XI Claim, in the unpaid principal
 amount of $


                     [Ballot Continued on Reverse Side]



21-42617-mar    Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 42 of 45
                                (Check One Only)

          Accepts A _ Rejects

  the Plan proposed by the Debtors.


  COMPANY:                                  INDIVIDUAL:

       (Ae<~cr 4GC{<-^'.>4^^ ^-LC
  Compaiy^Tame (Please Print)               Print Name of Creditor

  By:
      ^[^                                   Signature
  Its: M<2_^L:?<r

 Address:                                   Address:




 PLEASE RETURN THIS BALLOT ON OR BEFORE JULY 19, 2021
 to:

 LYNN M. BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
  lbrimer@strobllaw.com

   S&B\85363\002\PLDG\SB751849.DOCX
  *•




                                            2
21-42617-mar     Doc 125   Filed 07/26/21   Entered 07/26/21 15:40:08   Page 43 of 45
                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICfflGAN
                             SOUTHERN DIVISION

  In re:

  LINEAR MOLD & ENGINEERING, Case No.: 21-42617-mar
  LLC, Chapter 11, Subchapter V

         Debtor.                                 Hon. Mark A. Randon



    CLASS XI- BALLOT FOR ACCEPTING OR REJECTING PLAN

         On June 24, 2021, the Debtor filed Debtor's Plan of Reorganization
  (the "Plan"). [Docket No. 100]. You should review the Plan before you
  vote and you may wish to seek legal advice regarding the Plan and your
  classification and/or treataiient under the Plan.

        The Plan proposed by the Debtor and referred to in this Ballot can be
 confinned by the Court and thereby made binding on you if it is accepted by
 the holders of two-thirds (2/3) in amount and more than one-half (1/2) in
 number of claims in each class voting on the Plan. In the event the requisite
 acceptances are not obtained, the Court may nevertheless confinn this Plan
 if the Court finds that the Plan accords fair and equitable treatment to the
 class rejecting it. To have your vote count, you must complete and return
 this Ballot.

       The undersigned, holds a Class XI Claim, in the unpaid principal

 amount of $ ^M^kK?Gj^ .


                      [Ballot Continued on Reverse Side]



21-42617-mar    Doc 125    Filed 07/26/21   Entered 07/26/21 15:40:08   Page 44 of 45
                               (Check One Only)

         Accepts                              Rejects

  the Plan proposed by the Debtors.


  COMPANY:                              INDWIDUAL:

    ^^f^j\f<- t-V^'v../<=rc/j^-i
  Company Name^(Please Print) Print Name of Creditor
  -^{^ /p^f^^^ ^4
 By:^JJA4
                                        Signature
  Its<     ^G=>

 Address:                               Address:

 (^(-^? <^L^]^2 ^(^^p

 h^^^ ^ - 4^^c3



 PLEASE RETURN TfflS BALLOT ON OR BEFORE JULY 19,2021
 to:

 LYNNM.BRIMER
 Strobl Sharp PLLC
 300 East Long Lake Road, Suite 200
 Bloomfield Hills, MI 48304-2376
 (248) 540-2300; Fax: (248) 645-2690
 Ibrimer.'t/ strobllaw.com

 *S&B\85363\002VPLDG\SB751849.DOCX




21-42617-mar   Doc 125   Filed 07/26/212 Entered 07/26/21 15:40:08   Page 45 of 45
